DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 11/18/2020 has been entered.

Claim Objections
Claim 1 is objected to because of the following informalities: 
Claim 1, line 23, could read “to the length of the second region”.  Appropriate correction is required.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of 
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1, 3-5, 7-12, 14, 16-24 are rejected under 35 U.S.C. 103 as being unpatentable over Norris (2010/0031409) in view of Harty (8468613).
Notes: the phrase “configured to” is an intended use limitation, and a recitation with respect to the manner in which a claimed apparatus is intended to be employed not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

 Regarding claim 1, Norris discloses a guard for absorbing kinetic energy from an object to protect the neck of a person wearing the guard (fig.3), the guard comprising: a body (fig.3 shown element 18 having a body and shape structure) that includes: 
a material (material structure of element 18, par [0038]) that deforms when an object strikes the material; a shape (fig.3 shown a structure shape of element 18) configured to cover the posterior region of each of the cervical vertebrae of a person’s spine such that when the guard is worn by a person to protect their neck (fig.6); 



Furthermore, Norris further discloses a first region (fig.5 shown element 18 including top region 44 including top region 44, and a width extending from side to side toward both shoulders of wearer and a length extending vertical corresponding to spine of the user) positioned above a person’s first cervical vertebrae, when the guard is worn by a person to protect their neck, the first region having a length and width orthogonal to the length, wherein when the guard is worn by a person, the first region’s length extends along the person’s spine, a second region (fig.5 shown element 18 including bottom region 38 having a width extending from side to side toward both shoulders of wearer and a length extending vertical corresponding to spine of the user when is worn) positioned above a person’s last cervical vertebrae, when the guard is worn by a person to protect their neck, the second region having a length and width orthogonal to the length of the second region, wherein, when the guard is worn by a person, the second region’s length extends along the person’s spine; but does not disclose wherein the width of first region 
Furthermore, the width of the second region is defined by a curve on each side of the second region such that the width changes as the location of the width along the second region’s length changes (see at least fig.3-4 of Norris); and a coupler (28 of Norris) attached to the first region to position and hold the body over the posterior region of each of the cervical vertebrae of a person’s spine.

Regarding claims 3-5, 7-11, Norris further discloses wherein the material elastically deforms when an object strikes the material (par [0018] The extension is coupled to the helmet using a plurality of generally flexible high tensile strength straps or cables that are resistant to elastic or plastic elongation); wherein the material plastically deforms when an object strikes the material (par [0018] The extension is coupled to the helmet using a plurality of generally flexible high tensile strength straps or cables that are resistant to elastic or plastic elongation); wherein the second region of the body is configured to cover the posterior region of one or more thoracic vertebrae of 
Regarding claim 12, Norris discloses not disclose a pad disposed between the body and a person’s neck when the person wears the guard to protect their neck. However, Harty further discloses a similar garment (fig. 1) having a body (10) and a sleeve to retain the pad (29) for position between a person’s neck (Col.6, lines 41-52). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to provide a sleeve and pad for Norris as taught by Harty in order to provide extra storage space for the garment.
Regarding claim 14, Norris and Harty discloses a method/apparatus for protecting a person’s neck by absorbing kinetic energy from an object, by the method of using the guard (see the rejection of claim 1 above).  


Regarding claim 18-21, Norris further discloses comprising deflecting an object away from the person’s cervical vertebrae (the structure of element 18 is configured to deflecting an object away from the person’s body or cervical vertebrae); further comprising the guard’s body elastically deforming to absorb kinetic energy from an object (par [0018] The extension is coupled to the helmet using a plurality of generally flexible high tensile strength straps or cables that are resistant to elastic or plastic elongation); the guard’s body plastically deforming to absorb kinetic energy from an object (par [0018] The extension is coupled to the helmet using a plurality of generally flexible high tensile strength straps or cables that are resistant to elastic or plastic elongation); the body’s second region transmitting kinetic energy from the object to the person’s trapezius muscle (par [0038] of Norris).
Regarding claims 22, Norris discloses an apparatus for protecting the head and neck of a person (fig.6), the apparatus comprising: a helmet (20) that protects the head of a person when the person wears the apparatus; and a guard (18) that protects the neck of the person when the person wears the apparatus, the guard comprising: a body (body of element 18) that includes: a material (material structure of element 18, par [0038]) that deforms when an object strikes the material, a shape (shape of element 18) configured to cover the posterior region of each of the cervical vertebrae of a person’s 
Furthermore, Norris further discloses a coupler (26) that couples the guard with the helmet, and that positions the body over the posterior region of each of the cervical vertebrae of the person’s spine when the apparatus is worn by a person to protect their head and neck (fig.6 of Norris).
Regarding claims 23-24, Norris and Harty discloses the apparatus of claim 22, but does not disclose the functional and the intended use of the garment wherein the helmet is configured to protect a baseball batter’s head while batting; wherein the helmet is configured to protect a lacrosse player’s head while playing lacrosse. However, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to recognize that the prior art garment is configured to perform as the claimed invention. Furthermore, “configured to” is an intended use limitation, and a recitation with respect to the manner in which a claimed apparatus is intended to be employed not differentiate the claimed apparatus from a prior art apparatus satisfying the claimed structural limitations.

2 is rejected under 35 U.S.C. 103 as being unpatentable over Norris (2010/0031409) in view of Harty (8468613) as applied to claim 1 above and further in view of Rhee (4058854).
Regarding claim 2, Norris and Harty do not disclose material includes acrylonitrile-butadiene-styrene plastic for the guard. However, Rhee teaches another garment (fig.1) having covering structure is made of acrylonitrile-butadiene-styrene plastic for supporting the head, face and neck of the wearer from high impact external forces (col.8, lines 40-50). Therefore, it would have been obvious to one of ordinary skill in the art before the effective filling date of the claimed invention to have modified the guard material with the acrylonitrile-bufadiene-styrene plastic for Norris as taught by Rhee in order to prevent external high impact force injury to wear’s neck, head areas, (see col.8, lines 40-50 of Rhee).
Claim 13 is rejected under 35 U.S.C. 103 as being unpatentable over Norris (2010/0031409) in view of Harty (8468613) as applied to claim 1 above and further in view of Miller (2006/0248623).
Regarding claim 13, Norris discloses the coupler (26) releasably body (par [0040] stated the strap coupled to the helmet by hook and loop connectors and snap connectors) positions the sleeve such that the body is over the posterior region of each of the cervical vertebrae of a person’s spine.  But Norris does not disclose a sleeve configured to hold the body.  However, Miller teaches another similar garment (fig. 1) having a helmet (20), a first layer protector (30) and a second layer protector (50); the first and second layers are configured to protect cervical vertebrae and spine of wearer (fig.1). Furthermore, fig.3A shown the first layer (30) having a sleeve to receiver the body 
Response to Arguments
Applicant’s arguments with respect to claim(s) 1-5, 7-14, 16-24 have been considered but are moot in view of the new ground rejections as discussed above.

Conclusion

Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIMOTHY K TRIEU whose telephone number is (571)270-3495.  The examiner can normally be reached on 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alissa Tompkins can be reached on 571-272-3425.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for 






/Timothy K Trieu/Primary Examiner, Art Unit 3732